DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-2, 4-5, 9, 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US Patent Application Publication 2010/0211131), hereinafter Williams ‘131, in view of Scheiner (US Patent Application Publication 2011/0224750), hereinafter Scheiner.
Regarding claims 1 and 11, Williams ‘131 teaches a method of operating an implantable neurostimulation system and a non-transitory computer-readable storage medium having instructions stored thereon that are executable by a processor of an implantable neurostimulation system to cause the processor to perform operations (Williams ‘131, ¶[0002]; Williams ‘379, ¶[0019]), comprising: delivering a carotid baroreceptor stimulation (CBS) therapy to carotid baroreceptors of the patient (Williams ‘131, ¶[0008]), for the treatment of chronic heart failure (Williams ‘131, ¶[0008] , the recitation here makes it obvious that it would be useful not just for heart failure but also for chronic heart failure) with a pulse generator (Williams ‘131, ¶[0014]). Williams ‘131 does not specify a particular set of parameters that is suitable for CBS stimulation, but stimulation cannot occur without some kind of parameters, so the idea of parameters being used for a treatment is inherent. Williams ‘131 does not teach determining an activity level of the patient. Scheiner teaches a system for stimulating carotid baroreceptors (Scheiner, ¶[0019], ¶[0024]) that comprises determining an activity level 
Regarding claims 2 and 12, Williams ‘131 describes the invention as being used for controlling heart rate (Williams ‘131, ¶[0007-8]). Williams ‘131 does not expressly teach detecting subcutaneous ECG signals and detecting a change in heart rate in response to the stimulation. Scheiner teaches that stimulation may be delivered in response to feedback from sensors on the implant, and these parameters may include heart rate measured by ECG on implanted leads (Scheiner, ¶[0035]). Scheiner teaches that the IMD and leads are subcutaneous, therefore the ECG signals are subcutaneous (Scheiner, ¶[0022], the IMD is subcutaneous, therefore its sensing leads are also subcutaneous, ¶[0028]). Scheiner further teaches determining, based on the ECG signals, a change in a heart rate in response to the CBS therapy (Scheiner, ¶[0067]). It would have been obvious to use the teachings of Scheiner to modify the teachings of Williams ‘131 because although the two Williams references hint at the feedback 
Regarding claims 4 and 16, Williams ‘131   teaches delivering the CBS therapy comprises delivering the CBS therapy via a CBS electrode assembly electrically coupled to the carotid baroreceptors (Williams ‘131, Fig. 10C, ¶[0056]).  
Regarding claims 5 and 17, Williams ‘131 teaches that the VNS electrode assembly and the CBS electrode assembly are provided on a cuff portion of a lead assembly, the cuff portion configured to wrap around both the vagus nerve and a carotid artery (Williams ‘131, Fig. 10C, ¶[0056]).  
Regarding claims 9 and 19, Williams ‘131 teaches delivering a vagus nerve stimulation (VNS) therapy to a vagus nerve of a patient (Williams ‘131, ¶[0007-8], ¶[012]) for the treatment of chronic heart failure (Williams ‘131, ¶[0007]), according to a second set of parameters with a pulse generator (Williams ‘131, ¶[0007]).  Vagus nerve stimulation may be delivered with a VNS subsystem comprising VNS stimulation circuitry, and CBS stimulation provided with a CBS subsystem comprising CBS stimulation circuitry (Williams ‘131, ¶[0057], Fig. 10c). In Williams ‘131’s teaching, the carotid baroreceptors may alternately be activated through mechanical instead of electrical energy (Williams ‘131, ¶[0075]); Williams ‘131 implies, but does not expressly teach, that separate subsystems stimulate different bodily structures (Williams ‘131, ¶[0013-0014], ¶[0048], ¶[0057]). Williams ’131 does not expressly teach that the vagus nerve is stimulated with different parameters than the carotid baroreceptors, or that the VNS and CBS operate according to different parameters, though this would have been obvious to one having ordinary skill in the art, given Williams ‘131’s teaching that 
Regarding claim 14, in the modified Williams ‘131 invention, Scheiner teaches monitoring blood pressure (which involves patient activity, as explained in ¶[0086]) and  temporarily suspending delivery of the CBS therapy during a period of increased activity level of the patient (Scheiner, ¶[0086]). It would have been obvious to one having ordinary skill in the art to temporarily suspend delivery of the CBS therapy during a period of increased activity level of the patient so not to harm the patient when their heart rate is naturally higher due to physical exercise. Williams’131 invention because it could be harmful to suppress the heart rate of the patient at a time when the patient is detected to be exercising.

Claims 3, 6, 13, 15, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘131, in view of Scheiner, further in view of Kieval et al. (US Patent Application Publication 2005/0154418), hereinafter Kieval ‘418.
Regarding claims 3 and 13, in the modified Williams ‘131 invention, Scheiner teaches monitoring blood pressure (which involves patient activity, as explained in 
Regarding claims 6, 15, and 18, Williams ‘131 teaches that CBS therapy comprises delivering electrical stimulation via a first CBS electrode assembly coupled to a first carotid baroreceptor region (Williams ‘131, ¶[0057], Fig. 10c). Williams ‘131 does not expressly teach more than one CBS stimulation site. Kieval ‘418 teaches that more than one CBS stimulation site may be used, that is, delivering bilateral CBS therapy (Kieval ‘418, ¶[0063], left and/or right means it may be bilateral), electrical stimulation, via a first CBS electrode assembly electrically coupled to a first carotid baroreceptor region and delivering electrical stimulation via a second CBS electrode assembly electrically coupled to a second baroreceptor region (Kieval, ¶[0083]). It would have been obvious to one having ordinary skill in the art to use two electrode assemblies with two different baroreceptor regions, electrically coupled to each region, in order to most effectively use the various available anatomical sites.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘131, in view of Scheiner, further in view of Kieval ‘418, further in view of Burnes et al. (US Patent Application Publication 2010/0114203), hereinafter Burnes ‘203.
Regarding claims 7-8, Williams ‘131 teaches that CBS therapy comprises delivering electrical stimulation via a first CBS electrode assembly coupled to a first carotid baroreceptor region (Williams ‘131, ¶[0057], Fig. 10c). Williams ‘131 does not expressly teach more than one CBS stimulation site. Kieval ‘418 teaches that more than one CBS stimulation site may be used, that is, delivering bilateral CBS therapy (Kieval ‘418, ¶[0063], left and/or right means it may be bilateral), via a first CBS electrode .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams ‘131, in view of Scheiner, further in view of Williams et al. (US Patent Application Publication 2007/0255379), hereinafter Williams ‘379. 
Regarding claims 10 and 20, Williams ‘131 does not expressly teach that the CBS and VNS are stimulated simultaneously. Williams ‘379 teaches that in electrode stimulation systems with multiple leads or arrays, the stimulation may be provided simultaneously or sequentially (Williams ‘379, ¶[0039-0041]). It would have been obvious to one having ordinary skill in the art to provide at least a portion of the CBS therapy using the CBS subsystem during a same time during which at least a portion of the VNS therapy is provided using the VNS subsystem, because this therapeutic variant would have been obvious to try by one having ordinary skill in the art, given the common nature of systems using simultaneous stimulation of multiple structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
                                                                                     /Erin M Piateski/                                                                                     Primary Examiner, Art Unit 3792